DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 28 September 2020 and the preliminary amendment filed 28 September 2020.
Claims 1, 4-7, 11, 13-25 and 27 are pending and have been presented for examination.
Claims 2-3, 8-10, 12, 26 and 28-30 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 5-6, 11, 17-19, 23-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by BENISTY-636 (U.S. Patent Application Publication #2019/0129636).

1.  BENISTY-636 discloses A storage device (see [0033]: storage device 102) operating in a plurality of power modes including an active mode and a low power mode having a lower power consumption than the active mode (see [0041]-[0042]: active and sleep mode), the storage device comprising: a nonvolatile memory including a plurality of nonvolatile memory cells (see [0033]: storage device can be an SSD, which would contain non-volatile memory with a plurality of memory cells); and a storage controller configured to process commands inputted from a host device in the active mode (see [0040]: controller includes one or more processors to process commands from a host), wherein the storage controller comprises a power mode manager configured to adjust the plurality of power modes (see [0042]: controller manages the transitions between active and sleep mode for the storage device), and wherein the power mode manager is configured to predict an input prediction time for a second command to be inputted from the host device after a first command when the first command is inputted (see [0044]: tracking of host device trends to identify idle times, anything outside the idle time would be an active time), change from the active mode to the low power mode when a processing operation of the first command is completed (see [0047]: after the storage device processes host commands, the storage device is transitioned to the sleep mode when an idle time is identified after processing the command), and return to the active mode from the low power (see [0046]: if host activity is anticipated, the storage device will transition to the active mode, this is based on a host idle time, which would be the input prediction time).

5.  The storage device of claim 1, wherein the power mode manager comprises: a workload monitor configured to output workload information including an idle history including information on idle times, which are intervals between time points at which each of a plurality of commands is inputted (see [0044]: plot of host idle times; [0078]-[0079]: historical parameters of host commands and idle times); an idle predictor configured to perform an operation for predicting the input prediction time using the workload information and output prediction result data according to an operation result (see [0044]: prediction of host idle time based on graph); and a return time determiner configured to set the return time using the prediction result data (see [0082]: adapting the times of sleep and active mode based on prediction data).

6.  The storage device of claim 5, wherein the workload information further includes at least one of a size of the first command, a type of the first command, and information on a continuity of a logical block address corresponding to the first command (see [0078]: type of command and random/sequential nature of the command).

(see [0033]: storage device 102) in a plurality of power modes including an active mode and a low power mode having a lower power consumption than the active mode (see [0041]-[0042]: active and sleep mode), the method comprising: inputting a first command from a host device (see [0040]: controller includes one or more processors to process commands from a host); predicting an input prediction time at which a second command is to be inputted from the host device after the first command (see [0044]: tracking of host device trends to identify idle times, anything outside the idle time would be an active time); setting a return time to return to the active mode from the low power mode on a timer based on the input prediction time (see [0046]: predicting host idle time is used to return to the active mode); switching from the active mode to the low power mode when a processing operation of the first command is completed (see [0047]: after the storage device processes host commands, the storage device is transitioned to the sleep mode when an idle time is identified after processing the command); and returning from the low power mode to the active mode when the return time elapses (see [0046]: if host activity is anticipated, the storage device will transition to the active mode, this is based on a host idle time, which would be the input prediction time).

17.  The method of claim 11, wherein the predicting of the input prediction time comprises predicting the input prediction time using an idle history including information on idle times, which are intervals between time points at which each of a plurality of commands is inputted (see [0042]-[0044]: idle time history).

18.  The method of claim 17, further comprising: inputting the second command; and updating the idle history by storing an idle time between a time point at which the first command is inputted and a time point at which the second command is inputted in the idle history (see [0044]: graph includes times at which a host command was received during idle periods).

19.  BENISTY-636 discloses A storage device (see [0033]: storage device 102) operating in a plurality of power modes including an active mode and a low power mode having a lower power consumption than the active mode (see [0041]-[0042]: active and sleep mode), the storage device comprising: a nonvolatile memory including a plurality of nonvolatile memory cells (see [0033]: storage device can be an SSD, which would contain non-volatile memory with a plurality of memory cells); a storage controller configured to process commands inputted from a host device in the active mode; and a power mode manager configured to adjust the plurality of power modes (see [0042]: controller manages the transitions between active and sleep mode for the storage device), wherein the power mode manager is further configured to predict an input prediction time for a second command to be inputted from the host device after a first command when the first command is inputted (see [0044]: tracking of host device trends to identify idle times, anything outside the idle time would be an active time), change from the active mode to the low power mode when a processing operation of the first command is completed (see [0047]: after the storage device processes host commands, the storage device is transitioned to the sleep mode when an idle time is identified after processing the command), and return to the active mode from the low power mode when a return time elapses according to the input prediction time (see [0046]: if host activity is anticipated, the storage device will transition to the active mode, this is based on a host idle time, which would be the input prediction time).

23.  The storage device of claim 19, wherein the power mode manager comprises: a workload monitor configured to receive the first command from the storage controller and output workload information including an idle history including information on idle times, which are intervals between time points at which each of a plurality of commands is inputted (see [0044]: plot of host idle times; [0078]-[0079]: historical parameters of host commands and idle times); an idle predictor configured to perform an operation for predicting the input prediction time using the workload information and output prediction result data according to an operation result (see [0044]: prediction of host idle time based on graph); and a return time determiner configured to set the return time using the prediction result data (see [0082]: adapting the times of sleep and active mode based on prediction data).

24.  The storage device of claim 23, wherein the power mode manager further comprises a processing circuit, and wherein the workload monitor, the idle predictor, and the return time determiner are executed by the processing circuit (see [0040]: storage controller contains one or more processors).

(see [0082]: neural network).

27.  The storage device of claim 23, wherein, when receiving the second command from the storage controller, the workload monitor is further configured to update the idle history by calculating an idle time that is an interval between a time point at which the first command is inputted and a time point at which the second command is inputted (see [0044]: graph includes times at which a host command was received during idle periods).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENISTY-636 (U.S. Patent Application Publication #2019/0129636) in view of ADAMS (U.S. Patent #9,442,668).

4.  The storage device of claim 1 (see BENISTY-636 above), wherein the power mode manager is further configured to return from the low power mode to the active mode when the second command is inputted before the return time elapses (see ADAMS below).
BENISTY-636 fails to disclose wherein the power mode manager is further configured to return from the low power mode to the active mode when the second command is inputted before the return time elapses.
ADAMS discloses wherein the power mode manager is further configured to return from the low power mode to the active mode when the second command is inputted before the return time elapses (see column 5, lines 59-67: transition to the active mode is the service queue is not empty; column 6, lines 39-42: transition to the active mode).  ADAMS predicts when the host will be idle and allows a storage device to transition to a reduced power mode based on these predations (see column 5, lines 30-35).  This is similar to the functioning of BENISTY-636.  ADAMS also discloses that performance suffers when having to transition from a low power state to a high power state, therefore host idles periods are predicted to minimize this overhead.  However, the predictions are only based in prior activity.  While this can be a good indicator of 
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by BENISTY-636 to return from the low power mode based on receiving a command, as disclosed by ADAMS.  One of ordinary skill in the art would have been motivated to make such a modification to reduce any further delays if the system were to wait for the return timer to elapse, as taught by ADAMS.  BENISTY-636 and ADAMS are in the same field of endeavor as both are directed to managing power states of a storage device.

7.  The storage device of claim 1, wherein the power mode manager sets the return time based on the input prediction time (see [0082]) and a time taken to return to the active mode from the low power mode (see ADAMS below).
BENISTY-636 fails to disclose considering the time taken to return to the active mode from the low power mode.
ADAMS discloses considering the time taken to return to the active mode from the low power mode (see column 4, lines 1-12: average latency for power state transitions).  Following the workload curve, which includes power state transitions, would result in an increased efficiently (see column 5, lines 15-20).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter 

22.  The storage device of claim 19 (see BENISTY-636 above), wherein the power mode manager is configured to return from the low power mode to the active mode when the second command is inputted before the return time elapses (see ADAMS below).
BENISTY-636 fails to disclose wherein the power mode manager is configured to return from the low power mode to the active mode when the second command is inputted before the return time elapses.
ADAMS discloses wherein the power mode manager is configured to return from the low power mode to the active mode when the second command is inputted before the return time elapses (see column 5, lines 59-67: transition to the active mode is the service queue is not empty; column 6, lines 39-42: transition to the active mode).  ADAMS predicts when the host will be idle and allows a storage device to transition to a reduced power mode based on these predations (see column 5, lines 30-35).  This is similar to the functioning of BENISTY-636.  ADAMS also discloses that performance suffers when having to transition from a low power state to a high power state, therefore host idles periods are predicted to minimize this overhead.  However, the predictions are only based in prior activity.  While this can be a good indicator of future performance, it is not a perfect indicator.  Transitioning to an active state based 
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by BENISTY-636 to return from the low power mode based on receiving a command, as disclosed by ADAMS.  One of ordinary skill in the art would have been motivated to make such a modification to reduce any further delays if the system were to wait for the return timer to elapse, as taught by ADAMS.  BENISTY-636 and ADAMS are in the same field of endeavor as both are directed to managing power states of a storage device.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENISTY-636 (U.S. Patent Application Publication #2019/0129636) in view of PARK (U.S. Patent Application Publication #2015/0049552).

20.  The storage device of claim 19 (see BENISTY-636 above), further comprising: a voltage generator configured to provide an internal voltage to each of the nonvolatile memory and the storage controller, wherein the power mode manager is further configured to transmit a mode change signal to the voltage generator when the return time elapses, and wherein the voltage generator is further configured to change a magnitude of the internal voltage in response to the mode change signal (see PARK below).

PARK discloses a voltage generator configured to provide an internal voltage to each of the nonvolatile memory and the storage controller (see [0042]: power supply sends voltage to the memory), wherein the power mode manager is further configured to transmit a mode change signal to the voltage generator when the return time elapses, and wherein the voltage generator is further configured to change a magnitude of the internal voltage in response to the mode change signal (see [0037]-[0038]: memory controller sends a power mode signal to the power supply, the power supply alters the magnitude of the voltage).  Altering the voltage allows the storage system to transition between power modes, thereby reducing power consumption (see [0011]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by BENISTY-636 to alter the magnitude of the voltage, as disclosed by PARK.  One of ordinary skill in the art would have been motivated to make such a modification to reduce power consumption of the storage device, as taught by PARK.  BENISTY-636 and PARK are in the same field of endeavor as they are both directed to power modes for storage devices.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENISTY-636 (U.S. Patent Application Publication #2019/0129636) in view of BENISTY-996 (U.S. Patent Application Publication #2018/0356996).

21.  The storage device of claim 19 (see BENISTY-636 above), further comprising: a clock signal generator that provides a clock signal to the storage controller, wherein the power mode manager is further configured to transmit a mode change signal to the clock signal generator when the return time elapses, and wherein the clock signal generator is further configured to change a frequency of the clock signal in response to the mode change signal (see BENISTY-996 below).
BENISTY-636 fails to disclose a clock signal generator that provides a clock signal to the storage controller, wherein the power mode manager is further configured to transmit a mode change signal to the clock signal generator when the return time elapses, and wherein the clock signal generator is further configured to change a frequency of the clock signal in response to the mode change signal.
BENISTY-996 discloses a clock signal generator that provides a clock signal to the storage controller (see [0062]: clock generator), wherein the power mode manager is further configured to transmit a mode change signal to the clock signal generator when the return time elapses, and wherein the clock signal generator is further configured to change a frequency of the clock signal in response to the mode change signal (see [0062]: varying clock frequency based on power mode).  An adaptive clock allows (see [0062]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by BENISTY-636 to change a frequency of the clock signal, as disclosed by BENISTY-996.  One of ordinary skill in the art would be motivated to make such a modification to allow operation in a low power mode while still meeting performance requirements, as taught by BENISTY-996.  BENISTY-636 and BENISTY-996 are in the same field of endeavor as they are both directed to controlling power modes in storage devices.

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136